                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


CEASER ROBERTS,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-204-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES defendant's
objections to the M&R [D.E. 25], ADOPTS the conclusions in the M&R [D.E. 24], GRANTS
plaintiff's motion for judgment on the pleadings [D.E. 17], DENIES defendant's motion for
judgment on the pleadings [D.E. 20], and REMANDS the action to the Commissioner for
consideration consistent with this order.


This Judgment Filed and Entered on September 7, 2021, and Copies To:
George C. Piemonte                                   (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 7, 2021                            (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00204-D Document 28 Filed 09/07/21 Page 1 of 1
